DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 3/13/2020. Claims 1-20 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1, 11, 13-18, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-11, 13 and 20 of U.S. Patent No. 10,917,491. For example, Independent claims 1, 19 and 20 and dependent claim 11, 13-18 of present application ‘843 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 6-11, 13 and 20 of U.S. Patent No. 10,917,491. Although the of the following rationale.
For example, the present Application ‘843 and the patent ‘491 claim similarly device(s) and control system(s) comprising inter alia “…cognitive automation computing platform…server computing machine…and a client computing machine…” in comparison with the similar elements comprising“…cognitive automation computing platform…server computing machine…and a client computing machine…”  in patent ‘491 as presented in the table below.
	The mentioned claims 1, 11, 19 and 20 in the present Application ‘843 when compared to claims 1, 13, 20 in patent ‘491 are obvious variants as previously noted in the analyzed limitations, and as observed featuring the same functionalities. Thus one of ordinary skill in the art would recognize that it would have been obvious to eliminate and/or add limitations in order to have a patent with wider applicability and freedom to operate. The rest of dependent claims 13-18; follow the same rationale as independent claims 1, 19 and 20, and as such are also rejected by the same reasons as said independent claims 1, 19 and 20 as presented in the aforementioned analysis, and further in view of claims 6-11 in Patent ‘491.   For example, in claim 13, the normalized data in cognitive automation based platform is segmented data similarly processed by the server as indicated in the patented claim 6 of US Patent No. 10, 917, 491.  The mentioned claim 13 in the present Application ‘843 when compared to claims 6 in patent '491  are obvious variants as previously noted in the analyzed limitations, and as observed featuring the same functionalities. Thus one of ordinary skill in the art would recognize that it would have been obvious to eliminate and/or add limitations in order to have a patent with wider applicability and freedom to operate. The rest of the claims 14-18; follow the same rationale as claim 6, and as such are also rejected by the same reasons as said  claim 13 as presented in the 
This is a nonstatutory double patenting rejection.

Present App. 16/817,843
Patent 10,917,491
1. A cognitive automation computing platform for processing audio from an audio source containing speech from a plurality of speakers comprising: 

a. a server computing machine having: i. at least one server processor; ii. at least one server communication interface communicatively coupled to the at least one server processor;lil. server memory communicatively coupled to the server communication interface, said server memory storing server computer-readable instructions that, when executed by the at least one server processor, cause the server computing machine to:
1. acquire, from the audio source via the at least one server communication interface, said audio;10. store, in a fifth server sector of the server memory, the combined output;11. parse, by the at least one server processor, the 
15. validate, by the at least one server processor, the normalized data into validated data to ensure that the validated data satisfies defined formats and input criteria:16. store. in an eighth server sector of the server memory. the validated data:17. enrich, by the at least one server processor, the validated data to enriched data that is corrected for any errors:18. store, in a ninth server sector of the server memory. the enriched data:and19. perform at least one cognitive automation function, by the at least one server processor, based on the enriched data.

b. the server computing machine having:i. at least one server processor;ii. at least one server communication interface communicatively coupled to the at least one server processor and the private network;iii. server memory communicatively coupled to the server communication interface, said client memory storing server computer-readable instructions that, when executed by the at least one server processor, cause the server computing device to:

1. receive, from the client computing device, the input source data that was transmitted in real-time;2. store, in a first server sector of the server memory, the input source data;3. parse, by the at least one server processor, the input 
9. validate, by the at least one server processor, the segmented data into validated data to ensure that the validated data satisfies defined formats and input criteria;10. store, in a fifth server sector of the server memory, the validated data;12. enrich, by the at least one server processor, the validated data to enriched data that is corrected for any errors;13. store, in a sixth server sector of the server memory, the enriched data;14. generate, by the at least one server processor, a recommendation of at least one additional target in which the enriched data may be stored;
11. The cognitive automation computing platform of claim 10 further comprising:

a. a client computing machine having:i. at least one client processor;ii. at least one client communication interface communicatively coupled to the at least one client processor;iii. at least one client monitor communicatively coupled to the at least one client communication interface;iv. client memory communicatively coupled to the client communication interface, said client memory storing client computer-readable instructions that, when executed by the at least one client processor, cause the client computing machine to:1. receive, by the at least one client processor over the at least one client communication interface from the at least one server processor via the at least one server communication interface, the notification;2. store, in a first client sector of client memory, the notification; and3. display, by the at least one client processor on the at least one client monitor, the notification.

1. a. a client computing machine having:i. at least one client processor;ii. at least one client communication interface communicatively coupled to the at least one client processor and the private network;iii. a client monitor communicatively coupled to the at least one client communication interface;
v. client memory communicatively coupled to the at least one client communication interface, said client memory storing client computer-readable instructions that, when executed by the at least one client processor, cause the client computing device to:1. receive, by the at least one client processor from a data source, input source data;

2. store, in a first sector of the client memory, the input source data; 16. transmit, by the at least one server processor to the client server processor on the client computing machine over the private network, the recommendation for display in a first graphical user interface on the client monitor; 

k. parse, by the first of said plurality of processors, the combined output into parsed data by analyzing the combined output for correct syntax;1. store, in a sixth sector of the computer-readable media, the parsed data;
m. normalize, by the first of said plurality of processors, the parsed data into normalized data by breaking the parsing data into record groups for efficient processing, said normalized data normalized into at least a first normal form;
o. validate, by the first of said plurality of processors, the normalized data into validated data to ensure that the validated data satisfies defined formats and input criteria;p. store, in an eighth sector of the computer-readable media, the validated data;
q. enrich, by the first of said plurality of processors, the validated data to enriched data that is corrected for any errors;r. store, in a ninth sector of the computer-readable media, the enriched data;
s. perform at least one cognitive automation function, by the first of said plurality of processors, to generate a notification based on the enriched data;t. store, in a tenth sector of the computer-readable media, the notification;

u. transmit, from said first of said plurality of processors to a second of said plurality of processors over the private network via said 

a. receive, by a first of said plurality of processors from a data source, input source data;b. store, by the first of said plurality of processors in a first sector of the computer- readable media, the input source data;;g. store in real-time, by the second of said plurality of processors in a third sector of the computer-readable media, the data to be propagated;h. parse in real-time, by the second of said plurality of processors, the data to be propagated into parsed data by analyzing the data to be propagated for correct syntax;i. store in real-time, by the second of said plurality of processors in a fourth sector of the computer-readable media, the parsed data;j. normalize in real-time, by the second of said plurality of processors, the parsed data into normalized data by breaking the parsing data into record groups for efficient processing, said normalized data normalized into at least a first normal form;
t. store in real-time, by the second of said plurality of processors in a ninth sector of the computer-readable media, the recommendation of said at least one additional target in which the enriched data may be stored;u. transmit in real-time, by the second of said plurality of processors to the first of said plurality of processors, over the private network, the recommendation; and

v. store, by the second of said plurality of processors, the enriched data in the at least one additional target if approved.

m. normalizing, in real-time, by the first of said plurality of processors, the parsed data into normalized data by breaking the parsing data into record groups for efficient processing, said 
o. validating, in real-time, by the first of said plurality of processors, the normalized data into validated data to ensure that the validated data satisfies defined formats and input criteria;p. storing, in real-time, in an eighth sector of the computer-readable media, the validated data;
q. enriching, in real-time, by the first of said plurality of processors, the validated data to enriched data that is corrected for any errors;r. storing, in real-time, in a ninth sector of the computer-readable media, the enriched data;s. performing at least one cognitive automation function, in real-time, by the first of said plurality of processors, to generate a notification based on the enriched data;t. storing, in real-time, in a tenth sector of the computer-readable media, the notification;

u. transmitting, in real-time, from said first of said plurality of processors to a second of said plurality 

a. receiving, by a cognitive automation platform from a data source, input source data;b. storing, by the cognitive automation platform in a first sector of computer-readable media, the input source data;d. storing in real-time, by the cognitive automation platform in a second sector of the computer-readable media, the data to be propagated;e. parsing in real-time, by the cognitive automation platform, the data to be propagated into parsed data by analyzing the data to be propagated for correct syntax;
f. storing in real-time, by the cognitive automation platform in a fourth sector of the computer-readable media, the parsed data;g. normalizing in real-time, by the cognitive automation platform, the parsed data into normalized data by breaking the parsing data into record groups for efficient processing, said normalized data normalized into at least a first normal 
h. storing in real-time, by the cognitive automation platform in a fifth sector of the computer-readable media, the normalized data;k. validating in real-time, by the cognitive automation platform, the segmented data into validated data to ensure that the validated data satisfies defined formats and input criteria;1. storing in real-time, by the cognitive automation platform in a seventh sector of the computer-readable media, the validated data;n. enriching in real-time, by the cognitive automation platform, the validated data to enriched data that is corrected for any errors;o. storing in real-time, by the cognitive automation platform in an eighth sector of the computer-readable media, the enriched data;p. generating in real-time, by the cognitive automation platform, a recommendation of at least one additional target in which the enriched data may be stored;q. storing in real-time, by the cognitive automation platform in a ninth sector of the computer-readable media, the recommendation of said at least one additional target in which the enriched data may be stored;r. transmitting in real-time, by the cognitive automation platform over the private network, the recommendation; 

s. storing, by the cognitive automation platform, the enriched data in the at least one additional target if approved.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 further includes a client computing machine to create a client-server architecture from a server architecture described in claim 1 and hence fails to limit the subject matter of the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 3, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wetjen et. al, US Patent Application Publication 2015/0106091, in view of Ghaemmaghami et. al., US Patent Application Publication 2019/0304470, further in view of Mack, US Patent Application Publication 2010/0174720.
Regarding claim 1, Wetjen teaches a cognitive automation computing platform for processing audio from an audio source containing speech from a plurality of speakers comprising: a. a server computing machine having: i. at least one server processor; ii. at least one server communication interface communicatively coupled to the at least one server processor;iii. server memory communicatively coupled to the server communication interface, said server memory storing server computer-readable instructions that, when executed by the at least one server processor, cause the server computing machine to: 
1. acquire, from the audio source via the at least one server communication interface, said audio ( see Wetjen, [0057] In one embodiment, the server 100 implements a method for processing individual participants in a conference call by an automatic speech recognition (ASR) system, and then displaying them back to the user in near real-time; [0052] The speaker may be using a digital or analog land line, cellular phone, network connection via a computer, or other means of capturing and transmitting audio 115 to the server 100); 
2. store, in a first server sector of the server memory, the audio (see Wetjen, [0071] The mixer 225 may then provide audio to an archival system 260);
8. store, in a fourth server sector of the server memory, the separate transcriptions ( see Wetjen, [0074] Each of the individual participant's utterances from the mixing audio server, containing the metadata about the participant and the time the utterance started, are placed into two first in first out (FIFO) queues 265, 266; [0077] Method 400 processes multiple individual participant speech in a conference call at 410 with an audio speech recognition system to create a transcript for each participant);
9. merge, by the at least one server processor, the separate transcriptions into a combined output based on the time-stamped streams (see Wetjen, [0077]The transcripts are assembled at 420 into a single transcript having participant identification for each speaker in the single transcript. At 430, the transcript is made searchable by providing a method which can be accessed by one or more users to search the text of the transcript for keywords. Further searching capabilities are provided at 440 by annotating the transcript with a date and time for each speaker);
10. store, in a fifth server sector of the server memory, the combined output (see Wetjen, [0074] Each of the individual participant's utterances from the mixing audio server, containing the metadata about the participant and the time the utterance started, are placed into two first in first out (FIFO) queues 265, 266);
11. parse, by the at least one server processor, the combined output into parsed data by analyzing the combined output for correct syntax (see Wetjen, [0077] At 430, the transcript is made searchable by providing a method which can be accessed by one or more users to search the text of the transcript for keywords; process/parse for searchable transcript interpreted as analysed for correct syntax);
12. store, in a sixth server sector of the server memory, the parsed data (see Wetjen, [0074] it is also stored into the database 260 for on-demand retrieval and indexing);
18. store, in a ninth server sector of the server memory, the enriched data (see Wetjen, [0074] The audio from the second FIFO queue may be persisted to storage media along with the metadata for each utterance ); and
19. perform at least one cognitive automation function, by the at least one server processor, based on the enriched data (see Wetjen, [0078] at 450, messaging alerts may be provided to a participant as a function of the transcript. A messaging alert may be sent to a participant when the participant's name is spoken and transcribed such that it occurs in the transcript. A user interface may be provided to the user to facilitate searching, such as filtering by user or matching transcript text to specified search criteria; messaging alert interpreted as automation function based on enriched data( annotated transcript data) ). However Wetjen fails to teach 3. apply a noise mask, on the audio by the at least one server processor, to create an enhanced audio signal; 4. store, in a second server sector of the server memory, the enhanced audio signal; 5. utilize, by the at least one server processor, real-time speech analytics on the enhanced audio signal to separate said speech corresponding to each of said plurality of speakers into a plurality of time-stamped streams; 6. store, in a third server sector of the server memory, the plurality of time-stamped streams; 7. transcribe, by the at least one server processor, the plurality of time- stamped streams into separate transcriptions corresponding to said plurality of speakers;   13. normalize, by the at least one server processor, the parsed data into normalized data by breaking the parsing data into record groups for efficient processing, said normalized data normalized into at least a first normal form; 14. store, in a seventh server sector of the server memory, the normalized data; 15. validate, by the at least one server processor, the normalized data into validated data to ensure that the validated data satisfies defined formats and input criteria; 16. store, in an eighth server sector of the server memory, the validated data; 17. enrich, by the at least one server processor, the validated data to enriched data that is corrected for any errors.
	However Ghaemmaghami teaches 3. apply a noise mask, on the audio by the at least one server processor, to create an enhanced audio signal (see Ghaemmaghami, [0097] Initially a pre-emphasis function can be used to omit the effect of sudden changes of continuous speech signal; interpreted as creating an enhanced audio signal ); 4. store, in a second server sector of the server memory, the enhanced audio signal; 5. utilize, by the at least one server processor, real-time speech analytics on the enhanced audio signal to separate said speech corresponding to each of said plurality of speakers into a plurality of time-stamped streams(see Ghaemmaghami, [0076] In the utilisation or evaluation phase 250, the generated models 230 are applied during processing of unseen (new, un-processed or un-annotated) recordings 240 to diarise and annotate the unseen recordings to produce diarised sessions 260; Ghaemmaghami, [0002] Diarisation is the segmentation of an audio recording into sections according to speaker. Diarisation is used for annotating audio transcriptions to attribute sections of the transcription to different speakers); 6. store, in a third server sector of the server memory, the plurality of time-stamped streams ( see Ghaemmaghami, Fig. 1, the annotated recording 170); 7. transcribe, by the at least one server processor, the plurality of time- stamped streams into separate transcriptions corresponding to said plurality of speakers (see Ghaemmaghami, [0108] for speech frames 340, extracted feature elements can also be allocated a speaker identifier based on the annotation data, such that all features extracted for a speaker can be associated based on the speaker identifier 350).  
Wetjen and Ghaemmaghami are both considered to be analogous because both relate to providing transcription of long proceedings or conversations. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wetjen on processing multiple individual participant speech in a conference call with an audio speech recognition system to create a transcript for each participant with the diarisation of audio recordings teachings of Ghaemmaghami to automate annotating audio transcriptions to attribute sections of the transcription to different speakers (see Ghaemmaghami, [0006]). 
However, Wetjen and Ghaemmaghami, fail to teach 13. normalize, by the at least one server processor, the parsed data into normalized data by breaking the parsing data into record groups for efficient processing, said normalized data normalized into at least a first normal form; 14. store, in a seventh server sector of the server memory, the normalized data; 15. validate, by the at least one server processor, the normalized data into validated data to ensure that the validated data satisfies defined formats and input criteria; 16. store, in an eighth server sector of the server memory, the validated data; 17. enrich, by the at least one server processor, the validated data to enriched data that is corrected for any errors.  However Mack teaches, 13. normalize, by the at least one server processor, the parsed data into normalized data by breaking the parsing data into record groups for efficient processing, said normalized data normalized into at least a first normal form (see Mack, Fig. 2, Table 100 describes different normal forms); 
14. store, in a seventh server sector of the server memory, the normalized data (see Mack, [0051]  In FIG. 1, the computer memory 8 may actually include one or more computer memories, is used for storing the data); 
15. validate, by the at least one server processor, the normalized data into validated data to ensure that the validated data satisfies defined formats and input criteria (see Mack, [0074] Data value--A data value is an alphanumeric string stored in a specific location in a computer memory such as a named data field. For example, a data value may be stored in a data field of a data entry form in a computer memory or in a specific cell of a spreadsheet or in a specific data column of a specific data record of a database table in computer memory. The interpretation of the actual value of the alphanumeric string is dependent upon the data type of the data field. For example, if the data type of a data field is numeric, only valid numeric alphanumeric strings will be accepted into the data field); 
16. store, in an eighth server sector of the server memory, the validated data (see Mack, [0051] In FIG. 1, the computer memory 8 may actually include one or more computer memories, is used for storing the data); 
17. enrich, by the at least one server processor, the validated data to enriched data that is corrected for any errors (see Mack, [0221] The purpose for the plurality 3220 of common source databases is to form a repository for reference data records that may be used by multiple shared reference databases such as one or more of the plurality 3210. Within the plurality 3220 of common source databases, reference data records are maintained to insure data correctness and to provide a source of accurate common reference data records that may be used by a plurality of shared reference databases, such as the plurality 3210).
Wetjen and Ghaemmaghami and Mack are considered to be analogous because they relate to data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wetjen and Ghaemmaghami on transcription processing of multiple speakers with the database management teachings of Mack to provide standardized table structures for further data processing( see Mack [0010]).
	Regarding claim 2, Wetjen in view of Ghaemmaghami and Mack teach the cognitive automation computing platform claim 1.  Wetjen further teaches, wherein the audio is received, by the at least one server processor, in real-time (see Wetjen, [0052] a speaker 110 on a call, such as a conference call provides an audio stream 115 to the server 100).
	Regarding claim 3, Wetjen in view of Ghaemmaghami and Mack teach the cognitive automation computing platform claim 2.  Wetjen further teaches, wherein the audio is from a meeting (see Wetjen, [0057] In one embodiment, the server 100 implements a method for processing individual participants in a conference call by an automatic speech recognition (ASR) system, and then displaying them back to the user in near real-time. The method also allows for non-linear processing of each meeting, participant, or individual utterance; and then reassembling the transcript for display. The method also facilitates synchronized audio playback for individual participants with their transcript or all participants when reviewing an archive of a conference).
	Regarding claim 4, Wetjen in view of Ghaemmaghami and Mack teach the cognitive automation computing platform claim 3.  Wetjen further teaches, wherein said at least one cognitive automation function includes automatically identifying, by the at least one server processor from the enriched data, participants in the meeting (see Wetjen, [0059] Real-time transcription serves at least two purposes. Speaker identification is one. The transcript is annotated with speaker identification and correlated to the actual audio recording so that words in the transcript are correlated or linked to audio playtime and may be selectively played back).
	Regarding claim 9, Wetjen in view of Ghaemmaghami and Mack teach the cognitive automation computing platform claim 2.  Wetjen further teaches, wherein the audio is from a telephone call (see Wetjen, [0077] FIG. 4 is a flowchart illustrating a method 400 of creating a transcript for a voice call).
	Regarding claim 10, Wetjen in view of Ghaemmaghami and Mack teach the cognitive automation computing platform claim 9.  Wetjen further teaches, wherein said at least one cognitive automation function includes automatically generating, by the at least one server processor from the enriched data, a notification corresponding to the telephone call (see Wetjen, [0078] At 450, messaging alerts may be provided to a participant as a function of the transcript. A messaging alert may be sent to a participant when the participant's name is spoken and transcribed such that it occurs in the transcript; messaging alert interpreted as notification).
Claims 5, 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wetjen et. al, US Patent Application Publication 2015/0106091, in view of Ghaemmaghami et. al., US Patent Application Publication 2019/0304470, further in view of Mack, US Patent Application Publication 2010/0174720, further in view of Boyanovsky, US Patent Application Publication 2007/0206759.
Regarding claim 5, Wetjen in view of Ghaemmaghami and Mack teach the cognitive automation computing platform claim 4 but fail to teach wherein said at least one cognitive automation function includes creating, by the at least one server processor based on the enriched data, an email distribution list for the identified participants. However, Boyanovsky teaches wherein said at least one cognitive automation function includes creating, by the at least one server processor based on the enriched data, an email distribution list for the identified participants (see Boyanovsky, Fig. 5, step 520 email meeting minutes to selected participants).
Wetjen, Ghaemmaghami, Mack and Boyanovsky are considered to be analogous because they relate to processing multiple caller activity. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wetjen, Ghaemmaghami and Mack on processing the conference call received with the meeting facilitator teachings of  Boyanovsky to record call activity ( see Boyanovsky[0011]).
	Regarding claim 6, Wetjen in view of Ghaemmaghami, Mack and Boyanovsky teach the cognitive automation computing platform claim 5.  Wetjen further teaches wherein said at least one cognitive automation function includes automatically routing, by the at least one server processor over the at least one communication interface, said combined output to said participants by email based on the enriched data (see Wetjen, [0078] At 450, messaging alerts may be provided to a participant as a function of the transcript. A messaging alert may be sent to a participant when the participant's name is spoken and transcribed such that it occurs in the transcript. A user interface may be provided to the user to facilitate searching, such as filtering by user or matching transcript text to specified search criteria. In one embodiment, an alert to a user may be generated when that user's name appears in the transcript; messaging alert interpreted as emails).
	Regarding claim 7, Wetjen in view of Ghaemmaghami, Mack and Boyanovsky teach the cognitive automation computing platform claim 6.  Wetjen further teaches wherein said at least one cognitive automation function includes automatically identifying, by the at least one server processor based on the enriched data, at least one action item for one of said identified participants (see Wetjen, [0033] Upon completion of the narrative at block 626, the example program of FIG. 6 advances to block 628 in which a flag is set to notify conference call participants of the new action item).
	Regarding claim 8, Wetjen in view of Ghaemmaghami, Mack and Boyanovsky teach the cognitive automation computing platform claim 6.  Wetjen further teaches wherein said at least one cognitive automation function includes automatically routing, by the at least one server processor over the at least one communication interface, said at least one action item to said one of said identified participants by email ( see Wetjen, [0033] For example, upon completion of the conference call, the meeting facilitator may review the conference log, which includes all commands that were invoked during the conference. The meeting facilitator may either approve in full, approve in part, or deny the flag that notifies the conference call participants of the action item. If the meeting facilitator approves, then some or all of the conference call participants and/or one or more designated persons that did not participate in the call will receive notification of the action item. Notification may include sending an e-mail message and/or adding the action item to the electronic calendars of the conference call participants. The individuals that receive the notifications may be selected, for example, by the meeting facilitator or may be identified to the system 100 with spoken commands during the call).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wetjen et. al, US Patent Application Publication 2015/0106091, in view of Ghaemmaghami et. al., US .
Regarding claim 11, Wetjen in view of Ghaemmaghami and Mack teach the cognitive automation computing platform claim 10 but fail to teach a. a client computing machine having: i. at least one client processor; i. at least one client communication interface communicatively coupled to the at least one client processor; iii. at least one client monitor communicatively coupled to the at least one client communication interface; iv. client memory communicatively coupled to the client communication interface, said client memory storing client computer-readable instructions that, when executed by the at least one client processor, cause the client computing machine to: 1. receive, by the at least one client processor over the at least one client communication interface from the at least one server processor via the at least one server communication interface, the notification; 2. store, in a first client sector of client memory, the notification; and 3. display, by the at least one client processor on the at least one client monitor, the notification. However, Montenegro teaches a. a client computing machine having: i. at least one client processor; i. at least one client communication interface communicatively coupled to the at least one client processor; iii. at least one client monitor communicatively coupled to the at least one client communication interface; iv. client memory communicatively coupled to the client communication interface, said client memory storing client computer-readable instructions that, when executed by the at least one client processor (see Montenegro, [0015-0016] teaches call center system 110 a server computing device and communication with caller devices and agent devices, interpreted as client computing machine), cause the client computing machine to: 1. receive, by the at least one client processor over the at least one client communication interface from the at least one server processor via the at least one server communication interface, the notification;2. store, in a first client sector of client memory, the notification; and  3. display, by the at least one client processor on the at least one client monitor, the notification ( see Montenegro, [0028] FIG. 4 is an example push notification 402 on a caller device 106. As described herein, a push notification is a message that is sent by a central server to a caller device 106, such as a cell phone. A push notification allows a central server, such as the call center system 110, to transmit messages to the caller device 106 without first receiving, from the caller device 106, a request for the message or information. A push notification may be a window or a banner element that is briefly displayed over operating applications and/or a lock screen of the user device).
Wetjen, Ghaemmaghami, Mack and Montenegro are considered to be analogous because they relate to automate processing audio calls. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wetjen, Ghaemmaghami, Mack on processing the conference call received with the automated voice response teachings of Montenegro to improve customer call processing (see Montenegro[0003]).
Regarding claim 12, Wetjen in view of Ghaemmaghami, Mack and Montenegro teach the cognitive automation computing platform claim 11. Montenegro further teaches wherein the notification provides account information (see Montenegro [0018] FIG. 3 is a flow chart illustrating an example method 300 used by a call center 102. The method 300 begins at step 302 in which the system of the call center 102 receives a customer call. This may also involve identifying, using the IVR system 108, the customer and the customer's language preference. In a further example, this step involves retrieving the customer's account information, using, for example, the customer's phone number, home address, bank account number, social security number, invoice number, credit card number, or any combination thereof).
Claims 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wetjen et. al, US Patent Application Publication 2015/0106091, in view of Ghaemmaghami et. al., US Patent Application Publication 2019/0304470, further in view of Mack, US Patent Application Publication 2010/0174720, further in view of Montenegro et. al., US Patent Application Publication 2016/0050320, further in view of Bosnjakovic, US Patent 10,867,249.
Regarding claim 13, Wetjen in view of Ghaemmaghami, Mack and Montenegro teach the cognitive automation computing platform claim 11, but fail to teach wherein validation of the normalized data into said validated data is validated, by the at least one server processor, by forecast validation based on prognostic output from at least one numerical model. However Bosnjakovic teaches wherein validation of the normalized data into said validated data is validated, by the at least one server processor, by forecast validation based on prognostic output from at least one numerical model (see Bosnjakovic, Col 5 lines 32-37 In one embodiment, the prediction server 105 includes a predictive modeling application 107. The predictive modeling application 107 is configured to perform one or more predictive modeling techniques used to generate predictive models 109 that forecast outcomes from a set of input data).
Wetjen, Ghaemmaghami, Mack, Montenegro and Bosnjakovic are considered to be analogous because they relate to data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wetjen, Ghaemmaghami, Mack and Montenegro on customer see Bosnjakovic, col 1 lines 36-45).
Regarding claim 14, Wetjen in view of Ghaemmaghami, Mack and Montenegro teach the cognitive automation computing platform claim 11, but fail to teach wherein validation of the normalized data into said validated data is validated, by the at least one server processor, by regression validation by determine whether an output of a regression model is adequate. However Bosnjakovic teaches wherein validation of the normalized data into said validated data is validated, by the at least one server processor, by regression validation by determine whether an output of a regression model is adequate ( see Bosnjakovic, col 10 lines 33-39, At step 310, the predictive modeling application 107 performs the underlying modeling technique on the modeling data. Continuing the example, the underlying modeling technique can be a regression model used to predict the likelihood statistically, given the values of each of the input variables).
Wetjen, Ghaemmaghami, Mack, Montenegro and Bosnjakovic are considered to be analogous because they relate to data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wetjen, Ghaemmaghami, Mack and Montenegro on customer call processing with the database processing teachings of Bosnjakovic to improve data predictability (see Bosnjakovic, col 1 lines 36-45).
Regarding claim 16, Wetjen in view of Ghaemmaghami, Mack and Montenegro teach the cognitive automation computing platform claim 11, but fail to teach wherein validation of the normalized data into said validated data is validated, by the at least one server processor, by statistical model validation to determine with outputs of a statistical model are acceptable. However Bosnjakovic teaches wherein validation of the normalized data into said validated data is validated, by the at least one server processor, by statistical model validation to determine with outputs of a statistical model are acceptable (see Bosnjakovic, Fig. 4, step 420, col 9, lines 35-45 teaches generating statistical model that includes scores reflecting estimated outcomes).
Wetjen, Ghaemmaghami, Mack, Montenegro and Bosnjakovic are considered to be analogous because they relate to data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wetjen, Ghaemmaghami, Mack and Montenegro on customer call processing with the database processing teachings of Bosnjakovic to improve data predictability (see Bosnjakovic, col 1 lines 36-45).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wetjen et. al, US Patent Application Publication 2015/0106091, in view of Ghaemmaghami et. al., US Patent Application Publication 2019/0304470, further in view of Mack, US Patent Application Publication 2010/0174720, further in view of Montenegro et. al., US Patent Application Publication 2016/0050320, further in view of Bunker, et. al., US Patent 9,626,442.
Regarding claim 15, Wetjen in view of Ghaemmaghami, Mack and Montenegro teach the cognitive automation computing platform claim 11, but fail to teach wherein validation of the normalized data into said validated data is validated, by the at least one server processor, by social validation to verify compliance in a social activity. However Bunker teaches wherein validation of the normalized data into said validated data is validated, by the at least one server processor, by social validation to verify compliance in a social activity (see Bunker, Fig 2A, steps 206-210 and col 8 lines 23-43 teaches an answer to the question is searched for in the document, in a social community, and in at least one external website with more than one search engine).
Wetjen, Ghaemmaghami, Mack, Montenegro and Bunker are considered to be analogous because they relate to customer care data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wetjen, Ghaemmaghami, Mack and Montenegro on customer call processing with the customer care data processing teachings of Bunker to improve customer care (see Bunker, col 1 lines 21-32).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wetjen et. al, US Patent Application Publication 2015/0106091, in view of Ghaemmaghami et. al., US Patent Application Publication 2019/0304470, further in view of Mack, US Patent Application Publication 2010/0174720, further in view of Montenegro et. al., US Patent Application Publication 2016/0050320, further in view of Lee et. al., US Patent Application Publication 2015/0379429.
Regarding claim 17, Wetjen in view of Ghaemmaghami, Mack and Montenegro teach the cognitive automation computing platform claim 11, but fail to teach wherein validation of the normalized data into said validated data is validated, by the at least one server processor, by documenting that a process meets predetermined specifications and fulfills an intended purpose. However Lee teaches teach wherein validation of the normalized data into said validated data is validated, by the at least one server processor, by documenting that a process meets predetermined specifications and fulfills an intended purpose (see Lee, Fig. 17, step 1722 teaches a notification that the recipe's execution is complete may be provided to the client that requested the execution; interpreted as process meets predetermined specifications and fulfills an intended purpose).
Wetjen, Ghaemmaghami, Mack, Montenegro and Lee are considered to be analogous because they relate to data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wetjen, Ghaemmaghami, Mack and Montenegro on customer call processing with the database processing teachings of Lee to improve accurate predictions of very large data sets (see Lee, [0004]).
Regarding claim 18, Wetjen in view of Ghaemmaghami, Mack and Montenegro teach the cognitive automation computing platform claim 11, but fail to teach wherein validation of the normalized data into said validated data is validated, by the at least one server processor by checking whether the normalized data follows a defined structure. However Lee teaches wherein validation of the normalized data into said validated data is validated, by the at least one server processor by checking whether the normalized data follows a defined structure (see Lee, Fig. 17, step 1713 teaches the data set may be checked to ensure that it meets run-time acceptance criteria, e.g., that the input variable names and data types match those indicated in the recipe, and that the data set is of an acceptable size).
Wetjen, Ghaemmaghami, Mack, Montenegro and Lee are considered to be analogous because they relate to data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wetjen, Ghaemmaghami, Mack and Montenegro on customer call processing with the database processing teachings of Lee to improve accurate predictions of very large data sets (see Lee, [0004]).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wetjen et. . 
Regarding claim 19, Wetjen teaches one or more non-transitory computer-readable media storing instructions that, when executed by a cognitive automation computing platform comprising a plurality of processors in a client-server architecture communicatively coupled over a private network via a plurality of communication interfaces, cause the cognitive automation computing platform to:
a. receive, by a first of said plurality of processors from a data source, audio( see Wetjen, [0057] In one embodiment, the server 100 implements a method for processing individual participants in a conference call by an automatic speech recognition (ASR) system, and then displaying them back to the user in near real-time; [0052] The speaker may be using a digital or analog land line, cellular phone, network connection via a computer, or other means of capturing and transmitting audio 115 to the server 100); 
b. store, by the first of said plurality of processors in a first sector of the computer- readable media, the audio(see Wetjen, [0071] The mixer 225 may then provide audio to an archival system 260);
h. store, in a fourth server sector of the server memory, the separate transcriptions ( see Wetjen, [0074] Each of the individual participant's utterances from the mixing audio server, containing the metadata about the participant and the time the utterance started, are placed into two first in first out (FIFO) queues 265, 266; [0077] Method 400 processes multiple individual participant speech in a conference call at 410 with an audio speech recognition system to create a transcript for each participant);
i. merge, by the first of said plurality of processors, the separate transcriptions into a combined output based on the time-stamped streams (see Wetjen, [0077]The transcripts are assembled at 420 into a single transcript having participant identification for each speaker in the single transcript. At 430, the transcript is made searchable by providing a method which can be accessed by one or more users to search the text of the transcript for keywords. Further searching capabilities are provided at 440 by annotating the transcript with a date and time for each speaker);
j. store, in a fifth server sector of the server memory, the combined output (see Wetjen, [0074] Each of the individual participant's utterances from the mixing audio server, containing the metadata about the participant and the time the utterance started, are placed into two first in first out (FIFO) queues 265, 266);
k. parse, by the first of said plurality of processors, the combined output into parsed data by analyzing the combined output for correct syntax (see Wetjen, [0077] At 430, the transcript is made searchable by providing a method which can be accessed by one or more users to search the text of the transcript for keywords; process/parse for searchable transcript interpreted as analysed for correct syntax);
l. store, in a sixth server sector of the server memory, the parsed data (see Wetjen, [0074] it is also stored into the database 260 for on-demand retrieval and indexing);
r. store, in a ninth server sector of the server memory, the enriched data (see Wetjen, [0074] The audio from the second FIFO queue may be persisted to storage media along with the metadata for each utterance ); and
s. perform at least one cognitive automation function, by the first of said plurality of processors, based on the enriched data (see Wetjen, [0078] at 450, messaging alerts may be provided to a participant as a function of the transcript. A messaging alert may be sent to a participant when the participant's name is spoken and transcribed such that it occurs in the transcript. A user interface may be provided to the user to facilitate searching, such as filtering by user or matching transcript text to specified search criteria; messaging alert interpreted as automation function based on enriched data( annotated transcript data) ). However Wetjen fails to teach c. apply a noise mask on the audio, by the first of said plurality of processors, to create an enhanced audio signal; d. store, in a second sector of the computer-readable media, the enhanced audio signal; e. utilize, by the first of said plurality of processors, real-time speech analytics on the enhanced audio signal to separate said speech corresponding to each said plurality of speakers into a plurality of time-stamped streams; f. store, in a third sector of the computer-readable media, the plurality of time-stamped streams; g. transcribe, by the first of said plurality of processors, the plurality of time-stamped streams into separate transcriptions corresponding to said plurality of speakers; m. normalize, by the first of said plurality of processors, the parsed data into normalized data by breaking the parsing data into record groups for efficient processing, said normalized data normalized into at least a first normal form; n. store, in a seventh sector of the computer-readable media, the normalized data; o. validate, by the first of said plurality of processors, the normalized data into validated data to ensure that the validated data satisfies defined formats and input criteria; p. store, in an eighth sector of the computer-readable media, the validated data; q. enrich, by the first of said plurality of processors, the validated data to enriched data that is corrected for any errors; t. store, in a tenth sector of the computer-readable media, the notification; u. transmit, from said first of said plurality of processors to a second of said plurality of processors over the private network via said plurality of communication interfaces, the notification; and v. display, by the second of said plurality of processors, the notification.  However Ghaemmaghami teaches c. apply a noise mask, on the audio by the first of said plurality of processors, to create an enhanced audio signal (see Ghaemmaghami, [0097] Initially a pre-emphasis function can be used to omit the effect of sudden changes of continuous speech signal; interpreted as creating an enhanced audio signal ); d. store, in a second server sector of the server memory, the enhanced audio signal; e. utilize, by the first of said plurality of processors, real-time speech analytics on the enhanced audio signal to separate said speech corresponding to each of said plurality of speakers into a plurality of time-stamped streams(see Ghaemmaghami, [0076] In the utilisation or evaluation phase 250, the generated models 230 are applied during processing of unseen (new, un-processed or un-annotated) recordings 240 to diarise and annotate the unseen recordings to produce diarised sessions 260; Ghaemmaghami, [0002] Diarisation is the segmentation of an audio recording into sections according to speaker. Diarisation is used for annotating audio transcriptions to attribute sections of the transcription to different speakers); f. store, in a third server sector of the server memory, the plurality of time-stamped streams ( see Ghaemmaghami, Fig. 1, the annotated recording 170); g. transcribe, by the first of said plurality of processors, the plurality of time- stamped streams into separate transcriptions corresponding to said plurality of speakers (see Ghaemmaghami, [0108] for speech frames 340, extracted feature elements can also be allocated a speaker identifier based on the annotation data, such that all features extracted for a speaker can be associated based on the speaker identifier 350).  
Wetjen and Ghaemmaghami are both considered to be analogous because both relate to providing transcription of long proceedings or conversations. Therefore, it would have been see Ghaemmaghami, [0006]). 
However, Wetjen and Ghaemmaghami, fail to teach m. normalize, by the first of said plurality of processors, the parsed data into normalized data by breaking the parsing data into record groups for efficient processing, said normalized data normalized into at least a first normal form; n. store, in a seventh server sector of the server memory, the normalized data; o. validate, by the first of said plurality of processors, the normalized data into validated data to ensure that the validated data satisfies defined formats and input criteria; p. store, in an eighth server sector of the server memory, the validated data; q. enrich, by the at least one server processor, the validated data to enriched data that is corrected for any errors t. store, in a tenth sector of the computer-readable media, the notification; u. transmit, from said first of said plurality of processors to a second of said plurality of processors over the private network via said plurality of communication interfaces, the notification; and v. display, by the second of said plurality of processors, the notification.  However Mack teaches, m. normalize, by the first of said plurality of processors, the parsed data into normalized data by breaking the parsing data into record groups for efficient processing, said normalized data normalized into at least a first normal form (see Mack, Fig. 2, Table 100 describes different normal forms); 
n. store, in a seventh server sector of the server memory, the normalized data (see Mack, [0051]  In FIG. 1, the computer memory 8 may actually include one or more computer memories, is used for storing the data); 
o. validate, by the first of said plurality of processors, the normalized data into validated data to ensure that the validated data satisfies defined formats and input criteria (see Mack, [0074] Data value--A data value is an alphanumeric string stored in a specific location in a computer memory such as a named data field. For example, a data value may be stored in a data field of a data entry form in a computer memory or in a specific cell of a spreadsheet or in a specific data column of a specific data record of a database table in computer memory. The interpretation of the actual value of the alphanumeric string is dependent upon the data type of the data field. For example, if the data type of a data field is numeric, only valid numeric alphanumeric strings will be accepted into the data field); 
p. store, in an eighth server sector of the server memory, the validated data (see Mack, [0051] In FIG. 1, the computer memory 8 may actually include one or more computer memories, is used for storing the data); 
q. enrich, by the first of said plurality of processors, the validated data to enriched data that is corrected for any errors (see Mack, [0221] The purpose for the plurality 3220 of common source databases is to form a repository for reference data records that may be used by multiple shared reference databases such as one or more of the plurality 3210. Within the plurality 3220 of common source databases, reference data records are maintained to insure data correctness and to provide a source of accurate common reference data records that may be used by a plurality of shared reference databases, such as the plurality 3210).
Wetjen and Ghaemmaghami and Mack are considered to be analogous because they relate to data processing. Therefore, it would have been obvious to someone of ordinary skill in see Mack [0010]).
	However, Wetjen, Ghaemmaghami and Mack, fail to teach t. store, in a tenth sector of the computer-readable media, the notification; u. transmit, from said first of said plurality of processors to a second of said plurality of processors over the private network via said plurality of communication interfaces, the notification; and v. display, by the second of said plurality of processors, the notification. However, Cordell teaches t. store, in a tenth sector of the computer-readable media, the notification (see Cordell, col3 lines 22-28 the CMS 102 provides an application that will keep time records and execute customer notifications at the appropriately scheduled times. Customer records may be maintained via a customer record database that stores user profile information, EMR data and related user information); 
u. transmit, from said first of said plurality of processors to a second of said plurality of processors over the private network via said plurality of communication interfaces, the notification (see Cordell, col 2, lines 52-64 FIG. 1 illustrates an example logic diagram of a communication network system according to example embodiments of the present invention. Any or more of these communication devices may be communicating wirelessly with a communications network, which may be the Internet 124, a private network and/or a mobile telephony network ); and 
v. display, by the second of said plurality of processors, the notification (see Cordell, col 3, lines 36-43 The NMS 104 may then prepare the notification for delivery based on customer specific preferences. For instance, the user may specify delivery preferences via his or her mobile phone 130 by text message, digital cable TV 126 by message display and/or by additional communication devices. The NMS 104 may retrieve the user preferences from a record or file stored in a recipient preference information (RPI) data store 150).
Wetjen and Ghaemmaghami, Mack and Cordell are considered to be analogous because they relate to customer data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wetjen and Ghaemmaghami and Mack on processing the call received with the transmitting the notifications teachings of Cordell to maintain an interactive environment customized to the user’s needs and preferences (see Cordell, col 1 lines 30-36).
Regarding claim 20, Wetjen teaches a cognitive automation-based method for processing audio from an audio source containing speech from a plurality of speakers comprising the steps of:
a. receiving, in real-time, by a first of said plurality of processors from a data source, audio( see Wetjen, [0057] In one embodiment, the server 100 implements a method for processing individual participants in a conference call by an automatic speech recognition (ASR) system, and then displaying them back to the user in near real-time; [0052] The speaker may be using a digital or analog land line, cellular phone, network connection via a computer, or other means of capturing and transmitting audio 115 to the server 100); 
b. storing, in real-time, by the first of said plurality of processors in a first sector of the computer- readable media, the audio(see Wetjen, [0071] The mixer 225 may then provide audio to an archival system 260);
h. storing, in real-time, in a fourth server sector of the server memory, the separate transcriptions ( see Wetjen, [0074] Each of the individual participant's utterances from the mixing audio server, containing the metadata about the participant and the time the utterance started, are placed into two first in first out (FIFO) queues 265, 266; [0077] Method 400 processes multiple individual participant speech in a conference call at 410 with an audio speech recognition system to create a transcript for each participant);
i. merging, in real-time, by the first of said plurality of processors, the separate transcriptions into a combined output based on the time-stamped streams (see Wetjen, [0077]The transcripts are assembled at 420 into a single transcript having participant identification for each speaker in the single transcript. At 430, the transcript is made searchable by providing a method which can be accessed by one or more users to search the text of the transcript for keywords. Further searching capabilities are provided at 440 by annotating the transcript with a date and time for each speaker);
j. storing, in real-time, in a fifth server sector of the server memory, the combined output (see Wetjen, [0074] Each of the individual participant's utterances from the mixing audio server, containing the metadata about the participant and the time the utterance started, are placed into two first in first out (FIFO) queues 265, 266);
k. parsing, in real-time, by the first of said plurality of processors, the combined output into parsed data by analyzing the combined output for correct syntax (see Wetjen, [0077] At 430, the transcript is made searchable by providing a method which can be accessed by one or more users to search the text of the transcript for keywords; process/parse for searchable transcript interpreted as analysed for correct syntax);
l. storing, in real-time, in a sixth server sector of the server memory, the parsed data (see Wetjen, [0074] it is also stored into the database 260 for on-demand retrieval and indexing);
r. storing, in real-time, in a ninth server sector of the server memory, the enriched data (see Wetjen, [0074] The audio from the second FIFO queue may be persisted to storage media along with the metadata for each utterance ); and
s. performing at least one cognitive automation function, by the first of said plurality of processors, based on the enriched data (see Wetjen, [0078] at 450, messaging alerts may be provided to a participant as a function of the transcript. A messaging alert may be sent to a participant when the participant's name is spoken and transcribed such that it occurs in the transcript. A user interface may be provided to the user to facilitate searching, such as filtering by user or matching transcript text to specified search criteria; messaging alert interpreted as automation function based on enriched data( annotated transcript data) ). However Wetjen fails to teach c. applying a noise mask on the audio, by the first of said plurality of processors, to create an enhanced audio signal; d. storing, in real-time, in a second sector of the computer-readable media, the enhanced audio signal; e. utilizing, in real-time, by the first of said plurality of processors, real-time speech analytics on the enhanced audio signal to separate said speech corresponding to each said plurality of speakers into a plurality of time-stamped streams; f. storing, in real-time, in a third sector of the computer-readable media, the plurality of time-stamped streams; g. transcribing, in real-time, by the first of said plurality of processors, the plurality of time-stamped streams into separate transcriptions corresponding to said plurality of speakers; m. normalizing, in real-time, by the first of said plurality of processors, the parsed data into normalized data by breaking the parsing data into record groups for efficient processing, said normalized data normalized into at least a first normal form; n. storing, in real-time, in a seventh sector of the computer-readable media, the normalized data; o. validating, in real-time, by the first of said plurality of processors, the normalized data into validated data to ensure that the validated data satisfies defined formats and input criteria; p. storing, in real-time, in an eighth sector of the computer-readable media, the validated data; q. enriching, in real-time, by the first of said plurality of processors, the validated data to enriched data that is corrected for any errors; t. storing, in real-time, in a tenth sector of the computer-readable media, the notification; u. transmitting, in real-time, from said first of said plurality of processors to a second of said plurality of processors over the private network via said plurality of communication interfaces, the notification; and v. displaying, in real-time, by the second of said plurality of processors, the notification.  However Ghaemmaghami teaches c. applying a noise mask, on the audio by the first of said plurality of processors, to create an enhanced audio signal (see Ghaemmaghami, [0097] Initially a pre-emphasis function can be used to omit the effect of sudden changes of continuous speech signal; interpreted as creating an enhanced audio signal ); d. storing, in real-time, in a second server sector of the server memory, the enhanced audio signal; e. utilizing, in real-time, by the first of said plurality of processors, real-time speech analytics on the enhanced audio signal to separate said speech corresponding to each of said plurality of speakers into a plurality of time-stamped streams(see Ghaemmaghami, [0076] In the utilisation or evaluation phase 250, the generated models 230 are applied during processing of unseen (new, un-processed or un-annotated) recordings 240 to diarise and annotate the unseen recordings to produce diarised sessions 260; Ghaemmaghami, [0002] Diarisation is the segmentation of an audio recording into sections according to speaker. Diarisation is used for annotating audio transcriptions to attribute sections of the transcription to different speakers); f. storing , in real-time, in a third server sector of the server memory, the plurality of time-stamped streams ( see Ghaemmaghami, Fig. 1, the annotated recording 170); g. transcribing , in real-time, by the first of said plurality of processors, the plurality of time- stamped streams into separate transcriptions corresponding to said plurality of speakers (see Ghaemmaghami, [0108] for speech frames 340, extracted feature elements can also be allocated a speaker identifier based on the annotation data, such that all features extracted for a speaker can be associated based on the speaker identifier 350).  
Wetjen and Ghaemmaghami are both considered to be analogous because both relate to providing transcription of long proceedings or conversations. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wetjen on processing multiple individual participant speech in a conference call with an audio speech recognition system to create a transcript for each participant with the diarisation of audio recordings teachings of Ghaemmaghami to automate annotating audio transcriptions to attribute sections of the transcription to different speakers (see Ghaemmaghami, [0006]). 
However, Wetjen and Ghaemmaghami, fail to teach m. normalizing , in real-time, by the first of said plurality of processors, the parsed data into normalized data by breaking the parsing data into record groups for efficient processing, said normalized data normalized into at least a first normal form; n. storing , in real-time, in a seventh server sector of the server memory, the normalized data; o. validating , in real-time, by the first of said plurality of processors, the normalized data into validated data to ensure that the validated data satisfies defined formats and input criteria; p. storing , in real-time, in an eighth server sector of the server memory, the validated data; q. enriching , in real-time, by the at least one server processor, the validated data to enriched data that is corrected for any errors t. storing , in real-time, in a tenth sector of the computer-readable media, the notification; u. transmitting , in real-time, from said first of said plurality of processors to a second of said plurality of processors over the private network via said plurality of communication interfaces, the notification; and v. displaying , in real-time, by the second of said plurality of processors, the notification.  However Mack teaches, m. normalizing , in real-time, by the first of said plurality of processors, the parsed data into normalized data by breaking the parsing data into record groups for efficient processing, said normalized data normalized into at least a first normal form (see Mack, Fig. 2, Table 100 describes different normal forms); 
n. storing , in real-time, in a seventh server sector of the server memory, the normalized data (see Mack, [0051]  In FIG. 1, the computer memory 8 may actually include one or more computer memories, is used for storing the data); 
o. validating , in real-time , by the first of said plurality of processors, the normalized data into validated data to ensure that the validated data satisfies defined formats and input criteria (see Mack, [0074] Data value--A data value is an alphanumeric string stored in a specific location in a computer memory such as a named data field. For example, a data value may be stored in a data field of a data entry form in a computer memory or in a specific cell of a spreadsheet or in a specific data column of a specific data record of a database table in computer memory. The interpretation of the actual value of the alphanumeric string is dependent upon the data type of the data field. For example, if the data type of a data field is numeric, only valid numeric alphanumeric strings will be accepted into the data field); 
p. storing , in real-time, in an eighth server sector of the server memory, the validated data (see Mack, [0051] In FIG. 1, the computer memory 8 may actually include one or more computer memories, is used for storing the data); 
q. enriching , in real-time , by the first of said plurality of processors, the validated data to enriched data that is corrected for any errors (see Mack, [0221] The purpose for the plurality 3220 of common source databases is to form a repository for reference data records that may be used by multiple shared reference databases such as one or more of the plurality 3210. Within the plurality 3220 of common source databases, reference data records are maintained to insure data correctness and to provide a source of accurate common reference data records that may be used by a plurality of shared reference databases, such as the plurality 3210).
Wetjen and Ghaemmaghami and Mack are considered to be analogous because they relate to data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wetjen and Ghaemmaghami on transcription processing of multiple speakers with the database management teachings of Mack to provide standardized table structures for further data processing( see Mack [0010]).
	However, Wetjen, Ghaemmaghami and Mack, fail to teach t. storing , in real-time, in a tenth sector of the computer-readable media, the notification; u. transmitting , in real-time, from said first of said plurality of processors to a second of said plurality of processors over the private network via said plurality of communication interfaces, the notification; and v. displaying , in real-time, by the second of said plurality of processors, the notification. However, Cordell teaches t. storing , in real-time, in a tenth sector of the computer-readable media, the notification (see Cordell, col3 lines 22-28 the CMS 102 provides an application that will keep time records and execute customer notifications at the appropriately scheduled times. Customer records may be maintained via a customer record database that stores user profile information, EMR data and related user information); 
u. transmitting , in real-time, from said first of said plurality of processors to a second of said plurality of processors over the private network via said plurality of communication interfaces, the notification (see Cordell, col 2, lines 52-64 FIG. 1 illustrates an example logic diagram of a communication network system according to example embodiments of the present invention. Any or more of these communication devices may be communicating wirelessly with a communications network, which may be the Internet 124, a private network and/or a mobile telephony network ); and 
v. displaying , in real-time , by the second of said plurality of processors, the notification (see Cordell, col 3, lines 36-43 The NMS 104 may then prepare the notification for delivery based on customer specific preferences. For instance, the user may specify delivery preferences via his or her mobile phone 130 by text message, digital cable TV 126 by message display and/or by additional communication devices. The NMS 104 may retrieve the user preferences from a record or file stored in a recipient preference information (RPI) data store 150).
Wetjen and Ghaemmaghami, Mack and Cordell are considered to be analogous because they relate to customer data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wetjen and Ghaemmaghami and Mack on processing the call received with the transmitting the notifications teachings of Cordell to maintain an interactive environment customized to the user’s needs and preferences (see Cordell, col 1 lines 30-36).



Conclusion

Pandey, et. al., US Patent 11,095,468 teaches the meeting summary service generates meeting notes utilizing a transcript created from a recording of the meeting.
Anguera, C. Wooters and J. Hernando, "Acoustic Beamforming for Speaker Diarization of Meetings," in IEEE Transactions on Audio, Speech, and Language Processing, vol. 15, no. 7, pp. 2011-2022, Sept. 2007, doi: 10.1109/TASL.2007.902460, teaches performing speaker diarization on recordings from meetings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 2:00pm - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/NANDINI SUBRAMANI/Examiner, Art Unit 2656                                                                                                                                                                                                        
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656